                                                             .       -~- ·- -·•·
                                                                 ~,,_,,,,.,,_._,..,...r.. ...      ·-· -                 ~,          ... _,,         "--::··,
                                                          I'ii t]::_;_,.~
                                                                  --~""         S'•-·
                                                                                  vh·y

UNITED STATES DISTRICT COURT                               \I 1)0CUMENT            I
SOUTHERN DISTRICT OF NEW YORK                              HELSC:~tONICALLY FILED 11
UNITED STATES OF AMERICA
                                                           h ,,r,_,..,
                                                                           •
                                                                               JJ_.

                                                           I\ · ·.· -~ -~· :;.. ~-·::·
                                                                                  .h
                                                                                         ----+--+----·
                                                                                             ...   .,


                                                                                       _., *""" ~- .;••: ..:::...:..,~~ •- "'
                                                                                                                                ti~ . !l
                                                                                                             IJ~d"'I ---~R. .-- :l
                                                                                                         '--R -
                                                                                                                                "'     •~   ~M.. .        ~
                                                                                                                                                                ~




               -v-                                               19 CR 487 (CM)

GILBERTO MINAYA,

                       Defendant.



                  ORDER ACCEPTING THE PLEA ALLOCUTION BEFORE
                            A U.S. MAGISTAATE JUDGE

McMahon, J.:

        On November 12, 2019, United States Magistrate Judge Katherine H. Parker, presided over
th~ plea allocution in the above captioned matter and reported and recommended that the named
defendant's plea of guilty be accepted. The Court having reviewed the transcript of the allocution,
the charging papers, and all other pertinent parts of the record, finds that the plea accords with the
requirements of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court
adjudges defendant guilty of the offense(s) to which the guilty plea was offered. The Clerk is
directed to enter the plea.

November 21, 2019


                                                   ief United States District Court Judge
